DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed July 29, 2021. 
Claim 1 has been amended, claims 15 has been cancelled, and claims 16-17 have been added new.
Claims 1, 3-14, and 16-17 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application JP2017-233118 filed on 12/5/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3-14, and 16-17, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not 
The Applicant further argues that the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly 
The Applicant further argues that the claims recite significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out what limitations are directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitation do not amount to significantly more than the abstract idea. The Examiner asserts that the determinations and calculations are directed towards the abstract idea of Organizing Human Activity as shown in the rejection where, the presentation steps/functions would not account for significantly more than the abstract idea because receiving data and displaying/presenting data have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and are merely using general purpose computer components to implement the abstract idea (See MPEP 2106.05). Merely using a general purpose computer to run calculations does not amount to significantly more than the abstract idea. The Applicant does not point out what the improvement actually is. For example, displaying the results of a calculation on a 
The Examiner further asserts that keeping a tally of the number of views does not improve the graphical user interface, but rather merely displays further data for the human user to interpret, therefore accounting for well-known, routine, and conventional steps/functions to one of ordinary skill in the art and are merely using general purpose computer components to implement the abstract idea (See MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner further points to Grotjohn et al. (US 2005/0125742 A1) (See at least Figure 2, Figure 8, Paragraph 0023, Paragraph 0030, Paragraph 0032, and Paragraph 0034), which discloses how switching between two different graphical user interfaces displaying data is well-known at the effective filing date of the Applicant’s claimed invention. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
            In the instant case (Step 1), claims 1, 3-14, and 16-17 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent, the improvement proposal information including at least one of a problematic issue, a solution to the issue, and a method for implementing the solution to the issue; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view, via a network, the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person when the other person accesses the improvement proposal information with the access device, the first access information indicating a number of views by the other person of the improvement proposal information; an improvement ability calculation device configured to retrieve, via the network, the final access information and calculate, based on at least the number of views by the other person in the first access information, an improvement ability of the proponent who provides the improvement proposal information, the improvement ability including one or more major elements each of which being represented by an evaluation point at one of a plurality of grades, each of the one or more major elements including one or more minor elements each of which being represented by an evaluation point at one of the plurality of grades; a comment storage device configured to store a plurality of comments related to the improvement ability; and a presentation device having an application installed thereon, which when executed by the presentation device causes the presentation device to extract, via the network from the comment storage device, a comment from the plurality of comments based on the improvement ability of the proponent and display, on a display screen, a first graphical user interface with (i) a graphical representation of a hierarchical organization between each of the one or more major elements and the one or more minor elements (ii) one or more graphical symbols that represent evaluation points of each of the one or more minor elements of the improvement ability, and (iii) the extracted comment, and a second graphical user interface with (i) a graphical representation of the one or more major elements (ii) one or more graphical symbols that represent the evaluation points of each of the one or more major elements of the improvement ability, and (iii) the extracted comment, wherein the presentation device is configured to switch between the first graphical user interface and the second graphical user interface (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a user, then monitoring how other users interact with the device to determine potential improvements 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view, via a network, the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person; an improvement ability calculation device configured to retrieve, via the network, the final access information; a comment storage device configured to store a plurality of comments related to the improvement ability; and a presentation device having an application installed thereon, which when executed by the presentation device causes the presentation device to extract, via the network from the comment storage device, a comment from the plurality of comments based on the improvement ability of the proponent and display, on a display screen, a first graphical user interface with (i) a graphical representation, and a second graphical user interface with (i) a graphical representation, wherein the presentation device is configured to switch between the first graphical user interface and the second graphical user interface” steps/functions of the independent claims would not account for additional 
The Examiner further notes that “switch between the first graphical user interface and the second graphical user interface” is a human user inputting data telling the computer to switch from one graphical presentation to a second graphical presentation, which would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 3-14 and 16-17 further narrow the abstract idea and dependent claims 3-6, 12, and 14 additionally recite “allow the other person to view the improvement proposal information, store the number of views, allow the other person to give a favorable evaluation, store a number of favorable evaluations, store the number of 
The claimed “ability evaluation system, input device, proponent, improvement proposal storage device, access device, network, application, comment storage device, display screen, first graphical user interface, second graphical user interface, another person, access information storage device, improvement ability calculation device, comment storage device, and presentation device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1, 3-14, and 16-17 recite an ability evaluation system, input device, proponent, improvement proposal storage device, access device, network, application, comment storage device, display screen, first graphical user interface, second graphical user interface, another person, access information storage device, improvement ability calculation device, comment storage device, and presentation device; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0029 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view, via a network, the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person; an improvement ability calculation device configured to retrieve, via the network, 
In addition, claims 3-14 and 16-17 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-6, 12, and 14 additionally recite “allow the other person to view the improvement proposal information, store the number of views, allow the other person to give a favorable evaluation, store a number of favorable evaluations, store the number of utilizations by the other person, allow the proponent and the other person to access the improvement 
The Examiner further points to Grotjohn et al. (US 2005/0125742 A1) (See at least Figure 2, Figure 8, Paragraph 0023, Paragraph 0030, Paragraph 0032, and Paragraph 0034), which discloses how switching between two different graphical user interfaces displaying data is well-known at the effective filing date of the Applicant’s claimed invention.

Allowable over 35 USC 103
Claims 1, 3-14, and 16-17 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 1 discloses a system for evaluating employee abilities based on major/minor elements, evaluation points, grades, 
Reasons the claims overcome the 35 USC 103 rejection: The closest prior art of record is:
Kotis (US 2012/0005113 A1) – which discloses an access system for assessing employee work performance for evaluation. 
Mann et al. (US 2002/0019765 A1) – which discloses performance management and measurement of employees to provide feedback to employees.
Grotjohn et al. (US 2005/0125742 A1) – which discloses displaying and switching between multiple graphical user interfaces to display certain pieces of data as input by a human user.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 3-14, and 16-17, such as evaluating employee abilities based on major/minor elements, evaluation points, grades, and number of views of improvement systems which is to help employees improve their work ability in a workplace.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent, the improvement proposal information including at least one of a problematic issue, a solution to the issue, and a method for implementing the solution to the issue; an improvement proposal an access device configured to allow at least another person different from the proponent to access and view the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person when the other person accesses the improvement proposal information with the access device, the first access information indicating a number of views by the other person of the improvement proposal information; an improvement ability calculation device configured to calculate, based on at least the number of views by the other person in the first access information, an improvement ability of the proponent who provides the improvement proposal information, the improvement ability including one or more major elements each of which being represented by an evaluation point at one of a plurality of grades, each of the one or more major elements including one or more minor elements each of which being represented by an evaluation point at one of the plurality of grades; and a presentation device configured to display, on a display screen, a first graphical user interface with (i) a graphical representation of a hierarchical organization between each of the one or more major elements and the one or more minor elements and (ii) one or more graphical symbols that represent evaluation points of each of the one or more minor elements of the improvement ability, and a second graphical user interface with (i) a graphical representation of the one or more major elements and (ii) one or more graphical symbols that represent the evaluation points of each of the one or more major elements of the improvement ability, wherein the presentation device is configured to switch between the first graphical user interface and the second graphical user interface (as required by independent claim 1)”, thus rendering claims 1 and 3-15 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683